
	
		I
		112th CONGRESS
		1st Session
		H. R. 2744
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Norton, Ms. Bordallo,
			 Mr. Moran,
			 Mr. Gutierrez,
			 Mr. Connolly of Virginia,
			 Mr. Towns,
			 Mr. Lewis of Georgia, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To pay personnel compensation and benefits for employees
		  of the Federal Aviation Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Aviation Employees Protection Act of
			 2011.
		2.Expenditure
			 authority for personnel costs
			(a)In
			 generalSection 9502(d)(1) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking before July 23,
			 2011,;
				(2)in subparagraph (A), by inserting
			 before July 23, 2011, after incurred;
				(3)in subparagraph (B)—
					(A)by striking heretofore or
			 hereafter and inserting before July 23, 2011, after
			 incurred; and
					(B)by striking or at the end of
			 clause (iv);
					(4)in subparagraph (C), by striking
			 . and inserting ; or; and
				(5)by adding at the end the following:
					
						(D)incurred under the Federal Aviation
				Employees Protection Act of
				2011.
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on July 23, 2011.
			3.Use of trust
			 fundNotwithstanding the
			 expiration of section 48103(8) of title 49, United States Code, amounts in the
			 Airport and Airway Trust Fund shall be available to pay personnel compensation
			 and benefits for employees of the Federal Aviation Administration funded from
			 appropriations or authorizations provided on or before July 22, 2011.
		
